DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Regarding amended claim 1, applicant argued Ho, Wilf and Kaneda fail to teach “reference facial expression facial feature point look up table” because Ho’s lookup table contains only predetermined distances and angles for evaluating emotion but not containing reference feature points for each subject of an image in the image collection.
However, examiner respectfully disagrees.  Despite of applicant’s argument, argued claim do not expressly limit how comparison is performed for the facial feature points to a reference facial expression facial feature point look up table.  It would have been obvious to one of ordinary skill in the art to interpret said comparison being based on multiple facial feature points.  After all, there is nothing to conclude by comparing a point and another point.  Yet, the argued claim does state “calculating emotional expression scores across a plurality of emotional state vectors by comparing…” which further indicates said comparison being based on multiple points (e.g., vectors).  And interpretations on such emotional state vectors would carry characteristic of distance and/or angle.  Applicant’s filed specification also seem to support (paragraph 0046 of PGPub US 2018/0330152).  So, Ho’s teaching does fit said interpretation.  Moreover, unlike applicant’s argument, amended “reference facial expression facial feature point look up table” does not 
Thus, rejection is proper and maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-11, 14, 16-17, 19, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US2017/0270970) in view of Wilf et al. (US2015/0242707) and Kaneda et al. (US2007/0122036).
To claim 1, Ho teach a digital image processing system (Figs. 1, 11), comprising: 
a computer processor (paragraph 0033) configured to rank and order digital images, and a display device (paragraph 0030) configured to display the digital images according to said rank and order (paragraph 0046, selected templates can indicate how to sequence or otherwise place the images in the summary, e.g., a particular order, emphasizing or weighting some images before others, etc.; paragraph 0078, template can select, based on tracked scores, images or image combinations and determine the order of these images in the visualization; paragraphs 0093-0101), wherein the computer processor ranks and orders the digital images by: 

detecting each face of each individual depicted in the digital images by locating and measuring facial feature points of each face within the digital images (paragraphs 0055-0057); 
determining when all faces depicted in the digital images have been detected; separating the digital images into groups by subject individuals based on the detected faces of each individual in the digital images (208 of Fig. 2, 312 of Fig. 3, paragraphs 0058, 0082, the images in the set can be clustered based on detected face similarity, allowing detected faces that are likely to depict the same person to be clustered together); 
comparing the facial feature points to reference facial feature points for each individual depicted in the digital images and assigning an expression to each individual in each of the digital images based on said comparison, wherein comparing the facial feature points to reference facial feature points comprises calculating emotional expression scores across a plurality of emotional state vectors by comparing the facial feature points to a reference facial expression facial feature point look up table (310 of Fig. 3, paragraph 0057, assigning an emotional strength score based on an estimate of emotional strength of the detected emotion derived from directly measuring detected facial features and comparison measurements to predetermined indications of strength of emotions. For example, a measured distance or angle between upturned endpoints of a mouth feature and the middle section can be compared to a predetermined stored lookup table that assigns a strength score based on a variety of such distances or angles); 

But, Ho do not expressly disclose normalizing the measured facial feature points for each face of each individual depicted in the digital images.
	In further an obvious order of face recognition and expression analysis, Wilf teach an image processing system, prior to face expression analysis (240 of Fig. 2, paragraph 0129), using a face recognition engine to perform an automatic grouping process based on face similarity to group image subsets where each subset corresponds to a single person (220 of Fig. 2, paragraph 0126).
Kaneda teach an image processing system normalizing the measured facial feature points for each face of each individual depicted in the digital images for facial expression recognition with lookup table (Fig. 1, paragraphs 0087-0089, 0172, 0180, 0183).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Wilf and Kaneda into 



To claim 2, Ho, Wilf and Kaneda teach claim 1.
Ho teach wherein the display device is configured to display digital images in a static, dynamic, or navigable manner, in a linear, sequential, 2D, or 3D format (images are 2D or 3D) (paragraphs 0007, 0021-0022). 

To claim 3, Ho, Wilf and Kaneda teach claim 1.
Ho teach wherein the computer processor is further configured to plot the subject individual's emotional expressions over time for each of the groups of digital images (Fig. 10, paragraphs 0046, 0050).

To claim 5, Ho, Wilf and Kaneda teach claim 1.
Ho teach further comprising a user selection interface and wherein the display device is incorporated as a graphic overlay, chatbot, API, or website application on a phone, tablet or retail kiosk photo (Fig. 11, paragraph 0126). 

To claim 6, Ho, Wilf and Kaneda teach claim 1.


To claim 7, Ho, Wilf and Kaneda teach claim 1.
Ho teach wherein measuring facial feature points comprises measuring positons, orientations, and shapes of at least one selected from the group consisting of: eyes, eye brows, eye lids, forehead/brow, nostrils, and mouth (paragraphs 0055-0057, 0083). 

To claim 10, Ho, Wilf and Kaneda teach claim 1.
Ho teach wherein the re-sequenced groups of digital images are presented according to a presentation format selected from the group consisting of: random, sequential, chronological, a single axis presentation, dual axis presentation, or multiple axis presentation (paragraphs 0107, 0117; the emotion template instructions cause an equal number of happy face images to be placed at the beginning of the visualization and at the end of the visualization, with images having other emotions placed in a random order between those groups of happy face images in the visualization sequence).

To claim 11, Ho, Wilf and Kaneda teach claim 1.
Ho teach wherein presenting the re-sequenced groups of digital images comprises presenting textual terms or icons reflecting general emotional selection option categories (specific user selection options for display is well-known in the art, which would have been obvious to one of 

To claim 14, Ho, Wilf and Kaneda teach claim 1.
Ho teach wherein presenting the re-sequenced groups of digital images includes presenting on the display device a "more like this" option (specific user selection options for display is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for desired display sorting, hence Official Notice is taken). 

To claim 16, Ho, Wilf and Kaneda teach claim 1.
Ho teach wherein detecting each face of each individual depicted in the digital images comprises using a processing technique selected from the group consisting of: face detection, feature extraction, and face recognition (paragraphs 0055-0056, face detection and feature extraction are inherent to facial recognition). 

To claim 19, Ho, Wilf and Kaneda teach claim 10.
Ho teach further comprising a graphic user interface configured to receive a user selection of a presentation format (paragraphs 0089-0092). 

To claim 17, Ho, Wilf and Kaneda teach claim 16.
Ho teach wherein the feature extraction technique selected from the group consisting of: multilayer perceptron (MLP), radial basis function network (RBFN), support vector machine 

To claim 22, Ho, Wilf and Kaneda teach claim 1.
Ho teach wherein the computer processor is further configured to use visually perceivable facial expressions to trigger an image capture device or to tag an image in real time (paragraphs 0059, 0127). 

To claim 23, Ho, Wilf and Kaneda teach claim 7. 
Ho teach wherein the computer processor is further configured to selectively change a visually perceivable facial expression by digitally modifying one or more of the positions, orientations, or shapes of a feature selected from the group consisting of: eyes, eye brows, eye lids, forehead/brow, nostrils, and mouth (paragraphs 0019, 021, 0079, 0085-0087, 0122, also admitted by applicant as prior art).

To claim 24, Ho, Wilf and Kaneda teach claim 1.
Ho teach wherein the computer processor is further configured to replicate selected facial images and selectively change a visually perceivable facial expression to fill in gaps in expressions types or to enhance emotional granularity (replication with selective change is well-known image process techniques, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for expand emotion categories, Official Notice is also taken).





Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US2017/0270970) in view of Wilf et al. (US2015/0242707), Kaneda et al. (US2007/0122036) in view of Grundmann et al. (US10191920).
To claim 21, Ho teach claim 1.
But, Ho, Wilf and Kaneda do not expressly disclose wherein the computer processor is configured to modify the digital images for use as emoticons, emoji, or avatars.
	 Grundmann teach modifying the digital images for use as emoticons, emoji, or avatars (abstract, Fig. 4 and related disclosure), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mori into the system of Ho, Wilf and Kaneda, in order to provide user further processing feature.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        January 2, 2022